Citation Nr: 1422668	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-43 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the debt in the amount of $1,080.47 created due to fugitive felon status was valid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2009 the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In December 1987, the Veteran was granted entitlement to service connection for residuals of lumbar spine fracture and assigned a 10 percent rating, which he continues to receive.

2.  In April 2008, the RO received notification from law enforcement that the Veteran was the subject of an outstanding arrest warrant, and proposed to suspend his benefits for the time period during which he was a "fugitive felon."

3.  In July 2008, the RO took the action that it proposed, suspending the Veteran's benefits between June 2007 and March 2008, creating an overpayment by VA during this time period and a resulting debt of $1,080.47 on the part of the Veteran.

4.  The Veteran timely challenged the creation of the debt and requested that it be waived.

5.  The Committee on Waivers and Compromises denied the Veteran's request for a waiver, including finding he was at fault in the creation of the debt.

6.  The Veteran timely challenged the Committee on Waivers and Compromises decision.
7.  The evidence is at least evenly balanced as to whether the Veteran knew that there was an outstanding warrant for his arrest, and was therefore fleeing to avoid prosecution. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, he did not meet the definition of a fugitive felon, and the debt created based on his fugitive felon status was therefore invalid.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 C.F.R. § 1.962 (2013).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  See 38 C.F.R. § 5314 (West 2002); 38 C.F.R. §§ 1.911, 1.912a(a) (2013).  The debtor, in turn, may challenge the validity or amount of the debt owed. See 38 C.F.R. § 1.911(c)(1).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911(c)(2), 1.963.

In this case, the Veteran was granted entitlement to service connection for residuals of lumbar spine fracture in December 1987 and assigned a 10 percent rating, which he continues to receive.  In April 2008, the RO received notification from law enforcement that the Veteran was the subject of an outstanding arrest warrant, and proposed to suspend his benefit for the time period during which he was a "fugitive felon."  In July 2008, the RO took the action that it proposed, suspending the Veteran's benefits between June 2007 and March 2008, creating an overpayment of benefits to the Veteran by VA and a consequent debt of $1080.47 on the part of the Veteran.  The Veteran timely challenged the creation of the debt and requested that it be waived, and the Committee on Waivers and Compromises denied the Veteran's request for a waiver, including finding he was at fault in the creation of the debt.  The Veteran timely challenged the Committee on Waivers and Compromises decision.

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon. 38 U.S.C.A. § 5313B(a); 38 C.F.R. § 3.665(n)(1).  The term fugitive felon means a person who is a fugitive by reason of: (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 38 U.S.C.A. § 5313B(b); 38 C.F.R. § 3.665(n)(2).  There is no evidence or argument that the Veteran violated a condition of probation or parole.  The question is therefore whether the Veteran was fleeing to avoid prosecution.

The Veteran claims that he did not have knowledge of the warrant.  The evidence is at least evenly balanced on this question.  In his written statements and RO hearing testimony, the Veteran indicated that he had lived in the same house during the time period in question, and had only taken a 2 week vacation, of which he informed his friends and relatives.  He further noted that there was no indication that the police had ever attempted to serve him with the warrant.  The Board finds the Veteran's testimony to be competent and credible, and there is nothing in the warrant or related documents that contradicts this testimony.  As VA law and regulations require that the reasonable doubt created by the approximate balance of the evidence on this question be resolved in favor of the Veteran, the Board finds that he did not have knowledge of the warrant.  38 U.S.C.A. § 5107(b).

As to whether one must have knowledge of a warrant in order to be considered a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A), the statute, regulation, case law, and applicable VA Office of General Counsel (GC) opinion indicate that the answer to this question is in the affirmative.  The Court has held that actual knowledge was not required for one who violates the conditions of probation under 38 U.S.C.A. §  5313B(b)(1)(B), but that is a different subsection of the statute than the one under which the Veteran falls, 38 U.S.C.A. § 5313B(b)(1)(A).  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  More on point is a GC opinion, in which GC observed that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 ''was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id. The provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C.A. § 5313B(b)(1) cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).  In interpreting SSA's fugitive felon law, the United States Court of Appeals for the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought."  The statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (2d. Cir. 2005).  Although not binding on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant is persuasive and provides support for a similar finding with regard to subsection § 5313B(b)(1)(A) of VA's fugitive felon statute which was modelled after and contains language identical to SSA's version.

Given the two findings above, that the Veteran did not have knowledge of the warrant and that knowledge of the warrant is required for a person to be considered a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A), the Board finds that the Veteran did not meet the definition of a fugitive felon.  Thus, the debt of $1,080.47 that was created pursuant to this status is not valid.

As the benefit sought has been granted in full, discussion of VA's duties under the Veterans Claims Assistance Act of 2000 is unnecessary.


ORDER

The debt in the amount of $1,080.47 created due to fugitive felon status was invalid.  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


